DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-13, drawn to a system for treating seeds, in the reply filed on 5/9/2022 is acknowledged.
Claims 17-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method and system of treating seeds, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/9/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deppermann et al (US 2011/0296930 A1, as cited by applicant in IDS dated 11/19/2019).
Regarding claim 1, Deppermann et al discloses a system for treating seeds, the system 
comprising: a plurality of compartments each defining an interior sized and shaped to receive seeds to be treated, wherein the compartments are rotatable 360 degrees about a rotational axis and are spaced circumferentially apart from one another about the rotational axis (plurality of compartments 128, see para 0043 -0044 and figs 2-3), driver (motor 132, see para 0044 and figs 2-3) configured to rotate the plurality of compartments 360 degrees about the rotational axis; and a seed processing system configured to perform in each compartment a first processing step when the compartment is at a first angular position relative to the rotational axis and a second processing step different from the first processing step when the compartment is at a second angular position different from the first angular position relative to the rotational axis (seed processing system 108 performs loading and unloading at different angular positions, see para 0044 and figs 2-3).

	Regarding claim 2, Deppermann et al discloses a system for treating seeds wherein the first processing step comprises loading seeds into the compartment (loading of seeds, see para 0044)
wherein the seed processing system comprises a seed loader (seed loader 104) configured to load the seeds into each of the compartments when the compartment is in the first angular position.

	Regarding claim 9, Deppermann et al discloses a system for treating seeds set forth in claim 1, wherein each of the first and second processing steps comprises at least one of: loading seed into the corresponding compartment (first processing step is loading seeds into 128 from 104, see para 0044)
delivering seed treatment into the corresponding compartment that is loaded with seeds (seed treatment delivery could be done by hand); mixing the seeds and the seed treatment in the corresponding compartment (mixing occurs due to rotation of 128); drying the seeds and the seed treatment in the corresponding compartment (drying will occur naturally); unloading the treated seeds from the corresponding compartment (second step of unloading seeds to collector 124, see para 0044 and figs 2-3); and conditioning the corresponding compartment when the compartment is empty (other treatments could be applied to the compartment when it is empty).

	Regarding claim 10, Deppermann et al discloses a system for treating seeds set forth in claim 1, wherein each of the first and second processing steps are performed concurrently by the seed processing system (first step of loading seeds from 104 into 128 and second step of unloading seeds to collector 124, see para 0044 and figs 2-3). 

	Regarding claim 11, Deppermann et al discloses a system for treating seeds set forth in claim 1, wherein the driver is configured to continuously rotate the plurality of compartments about the rotational axis (motor 132 is capable of continuously rotating the compartments, see para 0044, figs 2-3).

	Regarding claim 12, Deppermann et al discloses a system for treating seeds set forth in claim 1, wherein the driver is configured to rotate the plurality of compartments about the rotational axis in stepwise fashion (motor 132 is capable of incremental rotation of the compartments, see para 0044, figs 2-3).

Regarding claim 13, Deppermann et al discloses a system for treating seeds set forth in claim 1, wherein the seed processing system is configured to a batch seed treatment process in each of the compartments (seed processing system 108 is capable of performing the steps in each of the compartments, see para 0043-0044 and figs 2-3). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Deppermann et al (US 2011/0296930 A1, as cited by applicant in IDS dated 11/19/2019), as applied to claims 1 and 2 above, and further in view of Kaeb (US 20140373441 A1).
Regarding claim 3, Deppermann et al discloses a system for treating seeds as set forth in claim 2 
and Deppermann further teaches wherein the second processing step comprises delivering seed 
treatment to the compartment (user could deliver treatment to 104 which would then be introduced into 128).
Deppermann et al fails to disclose wherein the seed processing system comprises a treatment 
delivery device configured to deliver the seed treatment into the compartment.
	Kaeb teaches wherein the second processing step comprises delivering seed treatment to the compartment (step b of method claim 9), wherein the seed processing system comprises a treatment delivery device (170) configured to deliver the seed treatment into the compartment (see para 0047).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deppermann et al with the treatment delivery device of Kaeb to ensure the plants are treated for a sufficient amount of time prior to planting.

	Regarding claim 4, the modified reference teaches a system for treating seeds as set forth in claim 3 and Deppermann further teaches wherein the second processing step comprises mixing the seed treatment and the seeds in the compartment (mixing would occur during rotation of 128). 
The modified reference fails to teach wherein  the seed processing system comprises an agitator configured to agitate the seeds and the seed treatment component in the compartment.
Kaeb teaches wherein the second processing step comprises mixing the seed treatment and the seeds in the compartment (the seed processor of Kaeb could be configured to do the mixing as the second step), wherein the seed processing system comprises an agitator (compressed air agitates fluid and seeds, see para 0046) configured to agitate the seeds and the seed treatment component in the compartment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the agitator of Kaeb to ensure the seeds are all evenly coated with the seed treatment and optimize seed and plant health. 

Regarding claim 5, the modified reference teaches a system treating seeds as set forth in claim 4, and Kaeb further teaches wherein the agitator comprises a fluidizer configured to fluidize the seeds in the compartment (see para 0046).

Regarding claim 6, the modified reference teaches a system treating seeds as set forth in claim 
5, and Kaeb further teaches wherein the fluidizer comprises at least one fluidizing jet and a gas mover (compressed air, see para 0046) configured to discharge a jet of gas through the fluidizing jet.

Regarding claim 7, the modified reference teaches a system for treating seeds set forth in claim 
3, and Deppermann et al further discloses wherein the seed processing system is configured to perform in each compartment a third processing step when the compartment is at a third angular position relative to the rotational axis (seed processing system 108 can be configured to perform different steps at different angular rotations, see para 0044-0045) wherein the third processing step comprises drying the seeds and the seed treatment in the compartment, (drying would occur naturally while the seeds are in compartment 128).
	The modified reference fails to teach the seed processing system comprising a gas mover configured to deliver a jet of gas into the compartment.
	Kaeb teaches the seed processing system comprising a gas mover configured to deliver a jet of gas into the compartment (compressed air, see para 0046).

	Regarding claim 8, Deppermann et al discloses a system for treating seeds as set forth in claim 1, wherein the first processing step comprises loading seeds into the compartment (loading of seeds, see para 0044) and the and the second processing step comprises delivering seed treatment into the compartment (seed treatment can be added to 104 or 128 by a user). 
	 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The art noted in the Refences Cited form is relevant as it pertains to similar seed processing or treating systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7 -5, F: 7:30 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619